Citation Nr: 0933060	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for Boeck's sarcoidosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the benefit sought on 
appeal.  

As noted by the Board in the last remand, a number of 
informal claims have been raised by the Veteran and/or the 
evidence.  An undated lay statement from the Veteran's wife 
alleges the Veteran has suffered from "problems with his 
eyes since 1984."  In an August 2006 letter the Veteran 
states he has shortness of breath, dry coughing, a skin 
condition, and problems with his nervous system.  In a June 
2005 letter the Veteran states he has problems with sweats, 
knots and stiffness in various joints, and problems with his 
muscles.  He also mentions chronic bronchitis, sinus 
problems, and COPD in his letter.  On the Veteran's VA Form 9 
of February 2005 the Veteran stated he has an anxiety 
condition and also is unable to work due to his sarcoidosis.  
It appears that the Veteran believes these problems are 
secondary to his sarcoidosis.  No action has been taken on 
these claims since the last remand.  The issues are referred 
again  to the RO for clarification and appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim on appeal can 
be properly adjudicated.  Since the Board's last remand, the 
Veteran has alleged that his condition has worsened since his 
last VA examination in February 2005.  Specifically, in a 
July 2007 letter the Veteran stated that in April 2007 his 
condition took a turn for the worse and that he now requires 
oxygen, a nebulizer machine, and Albuterol treatments four 
times a day in order to keep his lungs clear.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a Veteran alleges that his service-connected 
disability has worsened since he was previously examined, a 
new examination may be required to evaluate the current 
degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).  (finding a Veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  A VA examination is 
required to assess the current level of severity of the 
Veteran's condition.  Additionally, the examination is 
required to assess all current symptomatology associated with 
the Veteran's condition.  The Veteran has alleged that his 
sarcoidosis has caused problems with his nervous system, skin 
problems, joint problems, foot problems, and problems with 
his hands.  The examiner should also address the February 
2005 VA examiner's attribution of the Veteran's current 
symptoms to chronic obstructive pulmonary disease (COPD), an 
assessment the Veteran vehemently disputes as he argues his 
symptoms of sarcoidosis have remained constant for twenty 
years, both prior to and since the February 2005 COPD 
diagnosis. 

On remand, the RO should also attempt to obtain the private 
medical records of Dr. Dionne R. Nolan.  The records of Dr. 
Nolan were ordered to be obtained on remand in June 2007.  In 
response to the Board's remand, the Veteran submitted 
statements essentially contending Dr. Nolan's records are not 
relevant to his claim because Dr. Nolan did not treat him for 
his sarcoidosis specifically.  As such, the RO did not 
further pursue these records.  However, the Veteran's 
contentions are inconsistent because while he has stated Dr. 
Nolan did not treat him for his sarcoidosis itself, he has 
also maintained that she instead treated him for his nervous 
system problems, a manifestation of his sarcoidosis.  If Dr. 
Nolan has treated the Veteran for symptoms of his 
sarcoidosis, albeit even if the Veteran did not seek her 
treatment for the sarcoidosis specifically, the records are 
relevant are indeed relevant and should be sought.

Finally, the Board calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In this case, the Board finds that the VCAA 
letters of record do not contain the level of specificity set 
forth in Vazquez-Flores and that a remand in this regard is 
required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish an increased rating 
claim pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) as follows:
(i). notify the Veteran that he must 
provide, or 
        ask VA to obtain, medical or lay evidence 
        demonstrating a worsening or increase in 
severity of the 
        disability and the effect that worsening 
has on his 
        employment and daily life
        (ii). provide the Veteran with the 
rating criteria 
for DC 6846 as well as the General Rating 
Formula for Restrictive Lung Disease 
(iii).  notify the Veteran that 
should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and
(iv).  provide the Veteran with 
examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.  Contact the Veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain the private 
treatment records of Dr. Dionne R. Nolan. 
Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.

3.  Schedule the Veteran for a VA 
examination with an appropriate 
specialist  in order to determine the 
current severity of his Boeck's 
sarcoidosis. The examiner should identify 
and completely describe all current 
symptomatology.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should also address and 
reconcile the February 2005 VA examiner's 
statement that the Veteran's current 
symptoms are attributable to chronic 
obstructive pulmonary disease, as the 
Veteran contends his symptoms of 
sarcoidosis have remained constant both 
prior to and since the February 2005 
diagnosis of COPD.

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of 
Diagnostic Code 6846.  The pertinent 
rating criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  
Specifically, the examiner should address 
the following questions: 
a.	Is the Veteran's sarcoidosis 
manifested by pulmonary 
involvement with persistent 
symptoms requiring chronic 
low dose (maintenance) or 
intermittent 
corticosteroids?
b.	Is the Veteran's sarcoidosis 
manifested by pulmonary 
involvement requiring 
systemic high dose 
(therapeutic) 
corticosteroids for control?
c.	Is the Veteran's sarcoidosis 
manifested by cor pulonale, 
or; cardiac involvement with 
congestive heart failure, 
or; progressive pulmonary 
disease with fever, night 
sweats, and weight loss 
despite treatment?

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




